MEMORANDUM **
David W. Creveling appeals pro se from the district court’s judgment dismissing on Eleventh Amendment grounds his action arising from the State of Washington’s seizure of a water diversion. We have jurisdiction pursuant to 28 U.S.C. § 1291. After de novo review, Harrison v. Hickel, 6 F.3d 1347, 1352 (9th Cir.1993), we affirm.
Under the Eleventh Amendment of the United States Constitution, a State is immune from suit brought in federal court by its own citizens as well as citizens of another state. See Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100, 104 S.Ct. 900, 79 L.Ed.2d 67 (1984). Although a state may waive its sovereign immunity by consenting to suit in federal court, such waiver must be unequivocally expressed. See id. at 99, 104 S.Ct. 900. Washington’s waiver of immunity in its own courts does not waive its immunity in federal court. See McConnell v. Critchlow, 661 F.2d 116, 117 (9th Cir.1981). Because Creveling named only the State of Washington as a defendant, the district court did not err in determining that Creveling’s action is barred by the Eleventh Amendment. See Pennhurst, 465 U.S. at 100, 104 S.Ct. 900. This decision does not preclude any action Creveling might file in state court.
Creveling also objects to the denial of his motion for a default judgment, but he fails to set forth any basis for concluding that he was entitled to a default judgment or that the district court abused its discretion. See Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir.1986) (describing factors to be considered by courts in exercising discretion as to the entry of a default judgment).
We deny the motion for injunctive relief that Creveling filed on August 24, 2006.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.